DETAILED ACTION
This Office Action is in response to Applicants application filing on July 25, 2019.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on August 8, 2019.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of copending Application No. 16/516,570. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 can be drawn to claim 1 of U.S. Patent Application 16/516,570; specifically A computer-implementable method for performing a sales facilitation operation via a sales facilitation system, the sales facilitation system comprising an access module and a sales facilitation engine, comprising:
identifying a plurality of assets within a complex asset environment, the complex asset
environment comprising a collection of interrelated assets implemented to work in
combination with one another for a particular purpose: obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment, utilization representing an extent to which a productive capacity of each asset is being used at a particular point in time.

Claim 11 can be drawn to claim 7 of U.S. Patent Application 16/516,570; specifically A system comprising: a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code for performing a sales facilitation operation via a sales facilitation system, the sales facilitation system comprising an access module and a sales facilitation engine, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose; 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation determining utilization of each of the plurality of assets within the complex asset environment, utilization representing an extent to which a productive capacity of each asset is being used at a particular point in time.

s 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 7 of copending Application No. 16/516,553. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 can be drawn to claim 7 of U.S. Patent Application 16/516,570; specifically A computer-implementable method for performing a sales facilitation operation via a sales facilitation system architecture, the sales facilitation system architecture comprising an access module and a sales facilitation engine, comprising: 
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose; 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via [[a]] the sales facilitation system architecture, the sales facilitation operation using a plurality of sales facilitation solutions to generate sales facilitation content.

Claim 11 can be drawn to claim 7 of U.S. Patent Application 16/516,570; specifically A system comprising: a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code for performing a sales facilitation operation via a sales facilitation system architecture, the sales facilitation system architecture comprising an access module and a sales facilitation engine, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose; 
obtaining, via the access module, information regarding each of the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; and, 
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation operation being performed via [[a]] sales facilitation system architecture, the sales facilitation operation using a plurality of sales facilitation solutions to generate sales facilitation content.

Applicant is advised that should claims 8 or 18 be found allowable, claims 10 and 20 respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The two claims are word for word identical.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
identifying a plurality of assets within a complex asset environment; 
collecting information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; 
ingesting the information regarding the plurality of assets within the complex asset environment into a sales facilitation system; and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying assets, collecting information related to said assets, and performing a sales operation using the information of the asset recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor with data bus and non-transitory computer-readable storage medium embodying computer program code for performing a sales facilitating operation in Claim 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer [claim preamble] (Claim 1) and/or a processor, bus, and non-transitory computer-i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices [Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth. Likewise, examples of network devices may include routers, switches, hubs, repeaters, bridges, gateways, and so forth.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include 

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Identifying assets, collecting information related to said assets, and performing a sales operation using the information of the asset recites a concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor with data bus and non-transitory computer-readable storage medium embodying computer program code for performing a sales facilitating operation in Claim 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. U.S. Publication 2014/0122240 A1 (hereafter Olsen).
Regarding claim 1, Olsen discloses identifying a plurality of assets within a complex asset environment (par. 0009, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.); 
par. 0056, selecting a filtered set of service assets to be used as a source population for opportunity generation. The selecting includes applying a filter to a data set comprising service asset data for a plurality of service assets.), the information regarding each of the plurality of assets comprising information from a plurality of data sources (par. 0085, can provide one or more pieces of information relating to a covered asset 404. Another section of the screen 1304 can provide one more piece of information relating to a service asset 402, or alternatively, more than one service asset 402, that are related to the covered asset 404. The service asset section 1304 can include information relating to an offer 406 that is related to the service asset 402, as well as information relating to an opportunity that includes the offer 406. Fig. 2, par. 0035; FIG. 2 shows a diagram 200 illustrating potential sources of data or other information that can be acquired by or received at a recurring revenue management system 202. Among other possible data sources, the external client systems 114 referenced in FIG. 1 can include one or more of an entitlement system 204, an order management system 206, a pricing system 210, a product master database 212, a sales force automation system 214, a customer master database 216, a contract management system 220, user adoption and usage data sources 222, a customer service database 224); 
ingesting the information regarding the plurality of assets within the complex asset environment into a sales facilitation system (par. 0040, a recurring revenue management system 202 and an included asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, and contact data objects 310.); and, 
performing the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment (par. 0067, The analyzing can include applying a predictive model based on outcomes of other offers for renewal of service assets. Par. 0057, offers into smaller sets of opportunities can be performed to optimize sales efficiency.  opportunity generation can optionally include more complex logic to automatically add appropriate add-on services to the offers or to create offers corresponding to cross-sell opportunities.  Par. 0080, an integrated sales operations approach in which activities relating to the selling process for renewals between can be bifurcated between selling activity and back office sales support activity. Selling activity in this example refers to what is typically assumed to be an important sales representative skill, specifically contacting buyers, decision makers, etc. at a customer and presenting an attractive value proposition that motivates the purchasing party to choose to complete a purchase.)

Regarding claim 2, Olsen discloses further comprising: generating a target complex asset environment using the information regarding each of the plurality of assets within the complex asset environment; and wherein the target complex asset environment data is used when performing the sales facilitation operation (Fig. 1, Par. 0028; recurring revenue assets repository 102 can include information about instances of covered assets (e.g. products such as physical items or software licenses, etc. that can be sold by a commercial entity to one or more customers of the commercial entity, which are also referred to herein as covered assets) that have been sold. Fig. 2, par. 0030; it relates to an existing and ongoing relationship with the customer, the information about products and their associated recurring revenue assets that is contained in the recurring revenue assets repository 102 can be used to generate one or more opportunities for renewal of an existing recurring revenue asset (to thereby maintain the recurring revenue stream) and in some cases to increase the value of the recurring revenue asset (for example by selling a higher value agreement, service contract, etc. to the customer). As used herein, opportunities are groupings of offers targeted for execution of a sale to a customer, and offers are individual instances of a recurring revenue asset available for renewal.)

Regarding claim 3, Olsen discloses wherein: the plurality of data sources comprise an asset specification data source, the asset specification data source providing asset specification data, the asset specification data describing an aspect of a particular asset (Fig. 3, par. 0040, asset data model 300 can include product data objects 302, recurring revenue asset data objects 304, opportunity data objects 306, and contact data objects 310. Product data objects 302 represent products (e.g. covered assets), which as noted above in reference to FIG. 1, can include items sold to customers and can be considered as part of the customer's installed base of covered assets. A framework of data objects 301 can include a set of common relationships related to recurring revenue management, these relationships can include product relationships 312, asset relationships 314, opportunity relationships 316, and contact relationships 320. Products can provide the basis for a recurring revenue assets represented by instances of asset data objects 304 via one or more product relationships 312 between a product represented by a product data object 302 and the instances of an asset data object 304 representing the recurring revenue asset or assets.).

Regarding claim 4, Olsen discloses wherein: the plurality of data sources comprise an asset operational data source, the asset operational data source providing asset operational data, the asset operational 4 data describing an operational aspect of a particular asset (par. 0039, Fig. 3; features of a asset data model 300 that can include interrelated data objects 301 that support the recurring revenue management features and functions described elsewhere herein. The recurring revenue management system 302 can support an asset data model 300 as a flexible mechanism for representing complex relationships among assets, organizations, people, and products, and on which a number of analytics and business intelligence processes can be executed.).

Regarding claim 5, Olsen discloses wherein: the plurality of data sources comprise an asset financial data source, the asset financial data source providing asset financial data, the asset financial data describing a financial aspect of a particular asset (Fig. 2, pricing system 210.  Par. 0069, opportunity that is based on an expiring customer contract, other service arrangement, etc. can be assigned one or more different status or outcome indicators. The term "contract" used here to generically refer to a recurring revenue asset as discussed elsewhere in this specification, and can include without limitation an existing contract or agreement, a "free" or low cost warranty or service contract (e.g. as might be included with an original purchase of a product), or the like. Expiring contracts can provide a basis for generation of recurring revenue renewal opportunities.).

Regarding claim 6, Olsen discloses wherein: the plurality of data sources comprise an asset service data source, the asset service data source providing asset service data, the asset service data describing information relating to provision of a service to maintain a particular asset (Fig. 3, Par. 0068; Recurring revenue management system 202 and asset data model 300. Par 0069, an opportunity that is based on an expiring customer contract, other service arrangement, etc. can be assigned one or more different status or outcome indicators. The term "contract" used here to generically refer to a recurring revenue asset as discussed elsewhere in this specification, and can include without limitation an existing contract or agreement).

Regarding claim 7, Olsen discloses wherein: the plurality of data sources comprise a customer data source, the customer service data source providing customer data, the customer data describing information associated with a customer (Fig. 2, customer master database 216 and customer service database 224).

Regarding claims 8 and 10, Olsen discloses wherein: the plurality of data sources comprise an asset location data source, the asset location data source providing asset location data, the asset location data comprising information associated with a location of a particular asset (par. 0033, Data relating to service assets or other recurring revenue assets, referred to herein as "recurring revenue data," can include information pertaining to what a commercial entity has sold, such as for example services, products for which related services can be sold, etc. (e.g. the covered assets). Recurring revenue data can also include information about the purchasers, users, locations of use, modes of use, etc. of such services, serviceable products, etc. In other words, the recurring revenue data can include information about what recurring revenue assets an entity has, who the customers and users of the recurring revenue assets are, and where and how the recurring revenue assets are being used.).

Regarding claim 9, Olsen discloses wherein: the plurality of data sources comprise a utilization data source, the utilization data source providing utilization data, the utilization data comprising information related to use of an asset within a complex asset environment (par. 0033, Recurring revenue data can also include information about the purchasers, users, locations of use, modes of use, etc. of such services, serviceable products, etc. In other words, the recurring revenue data can include information about what recurring revenue assets an entity has, who the customers and users of the recurring revenue assets are, and where and how the recurring revenue assets are being used.).


Regarding claim 12. The system of claim 11, wherein the instructions executable by the processor are further configured for: performing a clustering operation on the information regarding each of the plurality of assets within the complex asset environment.

Claim 13 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 8 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 9 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 18 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to asset management including associated methods and systems for operation.
U.S. Publication 2021/0034581 A1 Data science platform.
U.S. Publication 2014/0081680 A1 Methods and systems for evaluating technology assets using data sets to generate evaluation outputs
U.S. Publication 2021/0012263 A1 Computer system and method of evaluating fuel efficiency of assets using a predictive model
U.S. Publication 2017/0249650 A1 Visual representation of recurring revenue management systems data and predictions
U.S. Publication 2015/0154535 A1 Asset information system


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           February 25, 2021